DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application has priority to 62/154,660 filed 04/29/2015 and 62/004,495 filed 05/29/2014.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 August 2020 has been entered.

Status of the Claims
Claim(s) 1, 5, 8, 12 and 15-27 is/are pending in this application.  Claims 8 and 12 are under examination.  Claims 1, 5 and 15-27 are withdrawn as being directed to non-elected species and/or inventions.
In the response dated Aug 22, 2020, claim 8 has been amended to claim a stable pharmaceutical formulation for oral administration comprising:
and comprises 2% or less of other cannabinoids; and a further amendment where the antioxidant has been limited to alphatocopherol (Vitamin E).

New Claim Rejections Necessitated by Amendment - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim(s) 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kottayil et al. (US Published Application 2009/0181080, published July 16, 2009, identified herein as US Pub ‘080). 
Applicants’ invention is directed to pharmaceutical formulation of cannabinoids (e.g., CBD and dronabinol), in a carrier base of polyethylene glycol, propylene glycol and ethanol.  Specifically, Applicant’s claim 8 is directed to the following: 
A stable pharmaceutical (liquid) formulation for oral administration comprising
from about 8 to about 32% of cannabidiol that has a purity greater than 98% and comprises 2% or less of other cannabinoids;
from about 3 to about 24% of a polyethylene glycol;
from about 7.5 to about 39% of propylene glycol;
from about 0.1 to about 31 % of water;
from about 5 to about 50% of alcohol; and
from about 0.001 to about 1 % of an antioxidant wherein the antioxidant is alphatocopherol (Vitamin E), 
wherein the formulation has a pH of from about 5 to about 8.
Regarding claim 8, US Pub ‘080 teaches a formulation of Table 45, wherein similar to the claimed invention, it recites a cannabinoid (dronabinol), with four major claimed components within or near the claimed ranges, polyethylene glycol (10%), propylene glycol (5%) and alcohol, along with an antioxidant (0.01%), water/buffered phosphate solution, see paragraph 349. 

    PNG
    media_image1.png
    181
    308
    media_image1.png
    Greyscale

Although the claimed cannabidiol is not recited in the example of Table 45 (dronabinol), US Pub ‘080 teaches one skilled in the art will appreciate that the present (cannabinoid formulation) invention is applicable to the class of pharmaceutically acceptable compounds as the cannabinoid, used in the formulations of the invention may be natural, semi-synthetic, or synthetic, see paragraph 158.  Further, US Pub ‘080 teaches that the term “cannabinoid”, as used in the present invention, further includes cannabidiol, see paragraph 158.  
Accordingly, the skilled artisan would have a rationale to look towards the formulation of Table 45 of US Pub ‘080 for use with formulations of cannabidiol, as per applicant’s claim 8. 
The rationale to support a finding of obviousness is the combination of prior art elements (where US Pub ‘080 teaches that the term cannabinoid is applicable a class of compounds, including cannabidiol) according to a known method (formulating the formulation/compositions of Table 45) to predictably arrive at the claimed invention. 
With regard to the claimed cannabinoid concentration of about 8 to about 32 %, US Pub ‘080 teaches that the prior art teaches that liquid formulations of a cannabinoid (dronabinol) have cannabinoid concentrations of 0.05 to 10% by weight concentration, see paragraph 6.  
	With regard to the concentration limitations of polyethylene glycol, propylene glycol and alcohol of the claimed invention, US Pub ‘080 teaches formulations comprising the following volumetric amounts: (i) from about 15 to about 70% ethanol and (ii) a glycol that is (a) propylene glycol from about 0.1% to about 25%, (b) polyethylene glycol from about 1 to about 25%, and/or (c) a combination of (a) and (b), see paragraph 19.
With regard to the antioxidant limitation of claim 8 (Vitamin E and ascorbyl palmitate), US Pub ‘080 teaches that an effective (stabilizing) amount of one or more pharmaceutically acceptable anti-oxidants is added to the formulation, such as Vitamin E tocopherol and ascorbyl palmitate, see paragraph 175.  
With regard to the water and pH limitations, US Pub ‘080 teaches it is a further object of the invention to provide a stabilized cannabinoid formulation, comprising an effective amount of a cannabinoid in a semi-aqueous solution buffered to a pH from about 5 to about 10, the solution comprising from about 20% to about 44% water and an effective amount of an organic cosolvent, see paragraph 15. 
	Claim 12 discloses that the formulation of claim 8 is from about 6 to about 7. 
	Regarding claim 12, US Pub ‘080 teaches that the formulations are at pH 7.01, see Table 3, paragraph 290. See also paragraph 163 of applicant’s specification that defines the term “about” used by applicant to allow for a taught pH of 7.01 of US Pub ‘080. Further, see paragraph 22 of US Pub ‘080 that notes the pH of the carrier's formulation is about 7.
Therefore, the invention as a whole was prima facie obvious at the time it was invented.  

RESPONSE TO ATTORNEY ARGUMENTS:

	The Attorney response dated Aug 18, 2020 argues that Kottayil US Pub ‘080, does not teach or suggest to a person of ordinary skill how to produce the claimed stable oral cannabidiol formulation; nor does US Pub ‘080 provide any guidance to a person of ordinary skill in the art to produce a stable oral cannabidiol formulation as claimed.
	The Attorney response argues that US Pub ‘080 discloses only dronabinol for its examples, in a concentration of 4.95 or 5 ng/mL. 	
	The Attorney response argues that Table 45 merely recites a phosphate buffer rather than water for its formulation, where said formula of Table 45 has propylene glycol at 5% w/w rather the range claimed.  
	The Attorney response argues that one of ordinary skill in the art would not be expected to arrive at the claimed invention (8-32% cannabidiol, substitute water for phosphate buffer and increase propylene glycol from 5% to 7.5 to 39%).
	In response, as per the above rejection, US Pub '080 teaches its formulations are applicable to the class of cannabinoids, inclusive of cannabidiol, as well as dronabinol.
	Additionally, while the response points to certain differences between US Pub ‘080’s examples (including the example of Table 45) and the claimed invention, such differences are accounted for as the claimed invention is taught by US Pub ‘080 as described above in the rejection.
	Additionally, the response argues that differences in dronabinol that preclude a finding of obviousness with the claimed cannabidiol compound (alleged dronabinol insolubility in water/aqueous solutions as a resinous oil, sticky at room temperature).  However, as demonstrated above in Table 45, dronabinol is shown to be soluble in a buffered/water based solution, along the lines of the claimed invention (polyethylene glycol/propylene glycol, water and alcohol based solutions in overlapping amounts comprising cannabinoids).  Accordingly, one of ordinary skill in the art would have a rationale to look towards the Example of Table 45 but also the other teachings of US Pub ‘080 to render the claimed invention obvious.

Conclusion
In summary, no claims are allowed.  

Common Ownership of Claimed Invention Presumed
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM Y LEE/Examiner, Art Unit 1629                                                                                                                                                                                                        
/Kortney L. Klinkel/Primary Examiner, Art Unit 1699